Citation Nr: 0013660	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  96-36 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability, claimed as recurrent anterior dislocation of the 
right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from March 1984 to May 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
presented to reopen the previously denied claim for service 
connection for a right shoulder disability. 

In March 1999, the Board determined that new and material 
evidence sufficient to reopen the claim for service 
connection for a right shoulder disability had been 
presented.  The claim was reopened, and remanded to the RO 
for further evidentiary development.  The requested 
development having been completed, this case has been 
returned to the Board for further appellate review.

The Board notes that the record further discloses that the 
appellant filed a claim for service connection for a nervous 
condition in April 1997.  By rating action, dated in April 
1998, the RO denied service connection for paranoid 
schizophrenia, claimed as a nervous disorder.  The appellant 
was notified of this adverse determination by letter dated in 
April 1998.  He filed a notice of disagreement with this 
decision in July 1998.  A statement of the case relative to 
this issue was forwarded to the appellant in October 1998.  
VA Form 9 was filed on behalf of the appellant in May 1999 
with respect to this issue.  In conjunction with his 
substantive appeal, however, it was noted that the appellant 
indicated that he had not received an "April 1999" 
statement of the case relative to this issue.  The RO 
thereafter conducted a review of the record which disclosed 
that a single statement of the case was issued in October 
1998 to the appellant at his address of record, and had not 
been returned as undeliverable.  It was further noted that 
the May 1999 substantive appeal was not timely filed, as the 
appeal period for the issue of entitlement to service 
connection for a nervous disorder expired in April 1999.  The 
appellant was advised of the procedural posture of this issue 
by letter dated in July 1999.  The appellant has not yet 
indicated that he is appealing the issue of timeliness in 
perfecting his appeal from the denial of service connection 
for a nervous disorder.  Accordingly, this issue is not in 
appellate status.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  The appellant had a right shoulder disability at the time 
of his entry into military service.

3.  The appellant was treated during service for right 
shoulder dislocation.

4.  His preexisting right shoulder disability did not undergo 
a chronic increase in severity during service. 


CONCLUSIONS OF LAW

1.  The right shoulder disorder clearly and unmistakably 
existed prior to service, and the presumption of soundness on 
entrance is rebutted.  38 U.S.C.A. § 1111 (West 1991).

2.  The appellant's preservice right shoulder disability was 
not aggravated during service.  38 U.S.C.A. §§ 1131 1153, 
5107 (West 1991); 38 C.F.R. § 3.306 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has found that the appellant's claim for 
entitlement to service connection for a right shoulder 
disorder is well grounded pursuant to 38 U.S.C.A. § 5107 
(West 1991) in that his claim is plausible, that is, 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).  Once it has been 
determined that a claim is well grounded, the VA has a 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  In this regard, the Board 
remanded this case in March 1999 for additional development 
of the evidence.  That development has been completed.  The 
Board is satisfied that all relevant evidence is of record, 
and the statutory duty to assist the appellant in the 
development of evidence pertinent to his claim has been met.

Private medical records show that the appellant was seen in 
October 1983 for evaluation of a dislocation of the right 
shoulder.  The appellant's shoulder was placed into an 
immobilizer at that time.  When the appellant was evaluated 
later that month, in late October 1983, the shoulder 
immobilizer was removed, and the appellant was instructed on 
therapeutic exercises.  

Service medical records reflect that at the time of his 
entrance examination in February 1984, the appellant reported 
that his preservice medical history was significant for 
treatment for a dislocated shoulder in 1983.  It was noted 
that there was "no apparent problem" associated with this 
condition.  The medical examination report indicated that 
there were no clinical findings made relative to the right 
shoulder on physical examination.  The report noted that the 
appellant was referred for orthopedic consultation 
evaluation.  A February 1984 report indicated that the 
appellant denied any problems with motion, pain, or lifting 
relative to the right shoulder.  Physical evaluation showed 
full range of motion on abduction, adduction, and internal 
and external rotation of the right shoulder.  There was no 
evidence of laxity or subluxation.  It was noted that 
circulation and sensation associated with the right extremity 
were satisfactory.  X-ray studies of the right shoulder were 
normal.  The diagnostic impression was post-dislocation 
status, right shoulder with normal functioning shoulder.  In 
his assessment, the physician noted: 

The [appellant] has suffered a traumatic 
dislocation of the right shoulder.  This 
date[,] I cannot demonstrate any evidence of 
abnormality.  I think he has had excellent 
course with adequate time for recovery to the 
shoulder dislocation to occur.  

The physician further noted that the appellant was able to 
engage in any activity that he so desired without physical 
restriction.  Of record is a sick slip dated in May 1984 
regarding a dislocated shoulder.  

Of record is a report, dated on May 7, 1984, by an Entrance 
Physical Standards Board.  This report shows that the present 
illness was an anterior dislocation of the right shoulder.  
The clinical history indicated that he had sustained an 
anterior dislocation of the right shoulder in November 1983.  
The current findings were a positive apprehension test.  The 
right shoulder was tender.  X-rays showed an anterior 
dislocation which was now reduced.   He was placed on a 
profile.  The records show that he was discharged because he 
did not meet procurement medical fitness standards.

The appellant was treated at private facilities 
intermittently from 1984 to 1998 for various disorders.  A 
June 1984 clinical notation indicated that the appellant 
reported that he sustained a dislocation of the right 
shoulder during service.  It was noted that by the time of 
this clinical visit, the appellant has not suffered a 
dislocation in six to eight weeks.  The appellant was 
instructed on therapeutic exercises.  

In May 1985, the appellant sustained another anterior 
dislocation of his shoulder, which was initially treated by 
reduction at another private medical facility.  He presented 
for further evaluation later that month.  It was the 
impression of the physician that surgical repair was 
warranted.  On June 6, 1985, the appellant underwent staple 
capsulorrhaphy of the right shoulder for recurrent 
dislocation.  The medical report indicated that the appellant 
had experienced at least five recorded, and probably six or 
eight other dislocation of the right shoulder, the last three 
were noted to have required reduction by physician after x-
ray studies revealed complete anterior dislocation.  It was 
noted that due to the chronicity of the problem, it was 
determined that surgical treatment was warranted in an effort 
to prevent recurrent dislocations.  The report noted that the 
appellant tolerated this procedure well, and had a 
satisfactory postoperative course.  

When evaluated on June 18, 1985, it was noted that the wound 
was healed, and the sutures were removed.  The appellant was 
continued on an immobilizer for a week.  By June 25, 1985, 
the appellant was started on limited range of motion 
exercises.  During a July 1985 evaluation, the appellant's 
right shoulder motion was noted be improving.  The appellant 
was seen in October 1986 for an evaluation of his shoulder.  
There were no clinical findings noted in conjunction with 
this examination.  

A May 1988 private medical report indicated that the 
appellant complained of a four-day history of shoulder pain.  
The appellant reported that he was not certain how he 
reinjured the shoulder, but noted that he had performed a lot 
of heavy lifting, working, and digging holes approximately 
one week earlier.  Examination of the shoulder showed slight 
tenderness, and a clicking sensation.  The physician opined 
that physical therapy and/or orthopedic referral may be 
warranted if the appellant's symptoms should persist.  
Subsequently the veteran continued to receive intermittent 
treatment at private facilities for complaints pertaining to 
the right shoulder. 

In correspondence, dated in October 1995, the appellant 
indicated that his right shoulder was "fine" when he 
entered service, but noted that he sustained an injury to the 
shoulder during service.  The appellant also noted that he 
was evaluated by two physicians at the time of his entrance 
examination, and that in each instance, he was evaluated to 
be in good health. 

During an April 1997 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
right shoulder condition.  He stated that he sustained an 
injury to his right shoulder prior to his entrance into 
service.  This injury reportedly resolved with no residual 
impairment.  The appellant indicated in this context, that he 
was able to engage in a variety of activities, to include 
recreational sports without difficulty.  Following his entry 
into service, the appellant sustained an injury to his right 
shoulder while performing exercises on the obstacle course.  
Specifically, he recalled that he reinjured the shoulder 
attempting to pull himself up with his arms extended in a 
backward position.  He was treated and released from a 
military hospital that same day, and placed on medication.  
The appellant was also placed on a limited duty status.  He 
indicated that he was thereafter referred for further medical 
evaluation, at which time it was determined that the 
appellant was unfit for duty, and he was immediately 
discharged from service.  

The appellant stated that after his release from service he 
was unable to retain employment due to his right shoulder 
condition.  He recounted that he was first employed as a 
pizza delivery person.  He noted that he worked in this 
capacity for only a few months, and was limited in his 
ability to carry, lift, or kneed dough, among other duties 
despite his use of medication.  The appellant was next 
employed as an assembly line worker.  He described his duties 
as including removal of helmets from the production line to 
dispense for packaging.  He noted that he was unable to 
perform the duties associated with this job due to 
limitations associated with his shoulder.  Finally, he 
reported that he next worked at a university hospital in the 
stock room.  He was unable to transport as much material as 
other workers, and as a consequence, was unable to continue 
in this position.  The appellant indicated that he was not 
presently employed.

Testimony was also provided by the appellant's mother.  She 
indicated that she had been the manger of an orthopedic unit 
for 12 years.  She stated that the appellant, following his 
return from service, complained of episodes of pain 
particularly at night.  The appellant was noted to often 
indicate his belief that the shoulder was again dislocated 
because of the severe nature of his symptoms.  In this 
regard, it was noted that the appellant would ask his mother 
to check his shoulder to ascertain whether the shoulder was 
indeed dislocated.  Finally, she indicated that she did not 
observe any problems or complaints relative to the right 
shoulder during the period following the initial injury and 
the appellant's entrance into service.   The appellant was 
reported to have reported consistent complaints of right 
shoulder symptoms after his release from service.   

When queried, the appellant indicated that he was first aware 
of limitations associated with his use of the right shoulder 
following his release from service.  Testimony was also 
provided that the appellant possibly suffered another 
dislocation of the shoulder following active duty but prior 
to his surgery.  

A medical statement, dated in June 1997, from the appellant's 
treating physician, W. M. H., M. D., is to the effect that 
that the appellant presented with complaints of 
symptomatology related to his right shoulder.  He was noted 
to have experienced a history of recurrent dislocations of 
the right anterior shoulder, for which he underwent a 
capsulorrhaphy of the shoulder.  The physician further noted 
that the appellant's history was significant for a history of 
singular dislocation prior to entering service, with 
subsequent dislocation while in service.  It was opined, 
based upon this reported history, that the dislocation 
sustained in service represented an aggravation of the 
preexisting dislocation.  The physician further noted that he 
had not placed any restrictions on the appellant's 
activities, work or sports with regard to his shoulder.  The 
physician indicated that "it would appear that [the 
appellant's] dislocation represented an aggravation of a 
preexisting condition while in service as did his further 
subsequent dislocations."  The physician noted that he was 
unable to make any finding relative to any permanent 
impairment resulting from the singular dislocation of the 
appellant's shoulder while in service. 

A June 1997 examination report from Dr. H. contains a 
diagnostic impression of recurrent dislocation right shoulder 
by history, and status post Dutoit capsular repair right 
shoulder.  In the assessment, the physician noted that the 
appellant did not experience sufficient symptoms to warrant 
consideration of any further surgical treatment for the right 
shoulder.  With respect to whether the in service injury 
represented an aggravation of the preexisting right shoulder 
condition, the physician indicated, based upon the history 
provided by the appellant, that the in service incident would 
appear to represent aggravation.  The physician further 
commented:

However, I have further advised him that I do 
not see any evidence that he has suffered any 
permanent impairment as [a] result of the 
singular dislocating episode while in the 
military.  It is noted that his preoperative 
history, other medical records supplied 
reveals that he had multiple recurrent 
dislocations prior to his surgery.

He is not having sufficient symptoms to 
desire nor for me to recommend surgical 
intervention at this time and anything other 
than an exercise program.  I would not place 
any permanent restrictions on his activities 
as a result of his shoulder difficulties from 
an orthopedic standpoint.  

In conjunction with the appellant's request, an examination 
for VA purposes was conducted in Knoxville, Tennessee.  The 
examination was conducted in August 1999, by Dr. H.  The 
diagnostic impression was status post capsular repair right 
shoulder, and possible retained staple right shoulder, 
symptomatic.  

Dr. H. indicated that the appellant reported that he 
experienced three dislocations of his shoulder, occurring 
prior to duty, during active duty, and following his release 
from service.  It was noted that there had been no subsequent 
dislocations since the 1984 procedure.  The physician further 
opined that there was no indication based upon the findings 
on examination that the appellant's activities required 
permanent restriction.  The physician commented that:

It is my impression that his shoulder 
disability is [the] result of his initial 
dislocation.  This problem is known to be 
associated with recurrent patterns of 
instability.

I can see no evidence that the one episode of 
dislocation of his shoulder, occurring in the 
course of his military duty, resulted in a 
chronic increase in [the] severity of his 
disability or impairment.

The ultimate need for his shoulder surgery 
was [a] result of the soft tissue injury 
sustained at the time of his initial 
dislocation which was associated with 
recurrent episodes of further dislocation 
which is known to occur with this type of 
injury.

Therefore, I ascribe any residual impairment, 
disability or symptomatology to his original 
injury and to the surgery which was 
ultimately performed as [a] result of that 
original injury.

Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a); see also Degmetich v. Brown, 104 
F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or if clear and 
unmistakable evidence demonstrates that the injury or the 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 1111, 1137 (West 
1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. 1153 (West 1991);  38 C.F.R. 3.306(b) (1999). 

The first aspect of the claim to be determined is whether a 
chronic right shoulder disorder was present at the time of 
the veteran's entry into active duty.  In this regard, in 
conjunction with the enlistment examination in February 1984, 
the appellant underwent an orthopedic examination.  At that 
time it was the physician's impression the veteran had a 
post-dislocation status, right shoulder with normal 
functioning shoulder.  The physician stated that the 
appellant had an excellent course with adequate time for 
recovery to the shoulder dislocation to occur.  The entrance 
examination clinically evaluated the upper extremities as 
normal.  

However, the record shows that the appellant sustained 
another dislocation of the right shoulder during the first 
week of May 1984, less than two months following his entry 
into active duty.  Additionally, the Entrance Physical 
Standards Board indicated that the right shoulder disorder 
was present on entry.  Furthermore, the veteran's private 
physician, based upon the history reported by the appellant, 
indicated that the right shoulder disorder pre-existed the 
veteran's entry into active duty.  Accordingly, the Board 
finds that the evidence shows clearly and unmistakably that 
the right shoulder disorder was present at the time of the 
appellant's entry into active duty and the presumption of 
soundness on enlistment is rebutted.  

The final aspect of the claim to be decide is whether the 
preservice right shoulder disorder was aggravated by military 
service.

In deciding a claim based upon aggravation, after having 
first determined the presence of a preexisting condition, the 
Board must determine whether there has been any measured 
worsening of the disability during service and, then, whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not considered to be aggravation unless the 
underlying condition, as contrasted to symptoms, has 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The evidence demonstrates that the appellant was initially 
treated for right shoulder dislocation in May 1984, less than 
two months after his entry into active duty.  This 
dislocation resulted in his discharge from active duty.  
However, the basis of the discharge was that he had failed to 
meet induction standards.  Dr. H. has stated that the 
inservice right shoulder dislocation represented aggravation 
of the preservice disorder.  However, Dr. H. further stated 
that he did not see any permanent impairment as a result of 
the singular dislocating episode while in the military.  

In August 1999 Dr. H. stated that he could see no evidence 
that the one inservice episode of dislocation of his shoulder 
resulted in a chronic increase in the severity of his 
disability or impairment.  The ultimate need for his shoulder 
surgery was a result of the soft tissue injury sustained at 
the time of his initial dislocation, which was associated 
with recurrent episodes of further dislocation.

The Board notes that in this case, the appellant and his 
mother have offered opinions concerning the onset and 
severity of his right shoulder condition.  The Board observes 
that the appellant has not been shown to be competent to 
offer a medical opinion as to the aggravation of a 
preexisting disability during service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  

As indicated, while a lay party can report their respective 
observations, statements as to the cause of any claimed 
aggravation of the appellant's prior right shoulder condition 
must be supported by competent medical evidence, not merely 
allegations.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).

The appellant's mother has medical expertise apparently as a 
nurse manager of an orthopedic unit.  However, the Board 
places more probative value on the opinion of the treating 
orthopedist, who is a medical doctor.  

After reviewing the evidence, it is the Board's judgment that 
the inservice right shoulder disorder dislocation represented 
an acute exacerbation of the preservice disability.  The 
preservice right shoulder disorder did not undergo a chronic 
pathological increase in severity during his military 
service.  Accordingly, service connection for a right 
shoulder disorder is not warranted.


ORDER

Service connection for a right shoulder disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

